Order modified by allowing to the plaintiff statutory costs before notice of trial, to be paid by the defendant, and ten dollars motion costs, on the ground that the defendant was in default in appearing and pleading, and is asking a favor of the court to vacate the judgment and to serve an answer; and as so modified order affirmed, with ten dollars costs and disbursements. Hinman, Davis and Hill, JJ., concur; Van Kirk, P. J., and Hasbrouck, J., vote for affirmance on the ground that the default was taken without notice to the attorney whose appearance had been recognized.